UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6611


JONATHAN LEIGH HENSLEE,

                    Plaintiff - Appellant,

             v.

SINGLETON, Avery/Mitchell Correctional Officer,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Graham C. Mullen, Senior District Judge. (1:13-cv-00090-GCM)


Submitted: February 22, 2018                                      Decided: March 12, 2018


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Leigh Henslee, Appellant Pro Se. Yvonne Bulluck Ricci, Assistant Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jonathan Leigh Henslee, a North Carolina prisoner, filed a 42 U.S.C. § 1983

(2012) action against Marty Singleton, a correctional officer at the Avery Mitchell

Correctional Institution, alleging that Singleton used excessive force against him by

spraying him in the face with pepper spray, in violation of the Eighth Amendment.

Following a trial during which Henslee was represented by counsel, the jury entered a

verdict in favor of Singleton. On appeal, Henslee argues that the district court erred in

permitting his criminal convictions for which he was then incarcerated to be admitted

into evidence. Second, Henslee argues that the district court erred by empaneling a juror

who knew the judge.

      This court reviews the district court’s evidentiary rulings for abuse of discretion.

United States v. Faulls, 821 F.3d 502, 508 (4th Cir. 2016). Rule 609 of the Federal Rules

of Evidence governs the admissibility of a prior conviction for impeachment purposes.

Evidence that a testifying witness in a civil case was convicted of a crime “punishable by

death or by imprisonment for more than one year . . . must be admitted, subject to [Fed.

R. Evid.] 403.”   Fed. R. Evid. 609(a)(1)(A). This rule “is premised on the common

sense proposition that one who has transgressed society’s norms by committing a felony

is less likely than most to be deterred from lying under oath.” Walden v. Georgia–Pacific

Corp., 126 F.3d 506, 523 (3d Cir. 1997) (citation and internal quotation marks omitted);

see Knight ex rel. Kerr v. Miami-Dade Cty., 856 F.3d 795, 817 (11th Cir. 2017) (“[t]he

implicit assumption of Rule 609 is that prior felony convictions have probative value”

(internal quotation marks omitted)). Under Rule 403, relevant evidence may be excluded

                                            2
“if its probative value is substantially outweighed by a danger of . . . unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed. R. Evid. 403.

       Henslee argues that the prejudice of admitting his criminal history outweighed the

probative value because he contends that it biased the jury against him. We conclude that

the probative value outweighed any unfair prejudice, particularly in light of the district

court’s limiting jury instruction that the convictions were to be considered only for

purposes of determining Henslee’s credibility.

       Ancillary to his challenge to the court’s evidentiary ruling, Henslee claims that the

court did not provide him with adequate notice that it would admit his convictions into

evidence. We conclude that this claim is patently frivolous. Henslee knew that Singleton

planned to introduce his criminal record into evidence and filed a motion in limine to

attempt to prevent its admission. Therefore, Henslee had the opportunity to prepare for

the possibility that the court would rule in Singleton’s favor.

       As to Henslee’s claim that the district court erred by failing to exclude the juror

who was acquainted with the trial judge, Henslee did not object in the district court to the

inclusion of the juror. Therefore, he failed to preserve this challenge for appeal. See

McNeill v. Polk, 476 F.3d 206, 225 (4th Cir. 2007) (holding that right to challenge a juror

is waived by failing to object at time jury is empaneled if basis for objection was known

or could have been discovered during voir dire).

       Accordingly, we affirm the judgment. We deny as moot Henslee’s motion to

compel preparation of transcripts and deny Henslee’s motion for sanctions. We dispense

                                              3
with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4